                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

MICHAEL SEIBERT,                         )
                                         )
             Plaintiff,                  )
                                         )
v.                                       )   Civil Action No. 1:18-cv-818-RMC
                                         )
PRECISION CONTRACTING                    )
SOLUTIONS, LP, et al.,                   )
                                         )
             Defendants.                 )


                  MEMORANDUM IN OPPOSITION TO
       DEFENDANTS-COUNTERCLAIMANTS’ MOTION TO COMPEL
     PLAINTIFF TO PERMIT STEPHEN SIEBER TO ATTEND SITE VISIT
                     TO PLAINITFFS’ PROPERTY

       The plaintiff, Michael Seibert (“Mr. Seibert”), submits the following as his

memorandum in opposition to defendants Precision Contracting Solutions, LP’s

(“PCS”) and Derrick S. Sieber’s (“Derrick”) motion to compel Mr. Seibert to allow

Stephen Sieber (also known as Stevie Marco) (“Marco”) to attend an inspection of Mr.

Siebert’s property. (ECF No. 55).

I.     INTRODUCTION

       In violation of this Court’s Scheduling Order (ECF No. 51), PCS and Derrick

have filed this motion to compel. 1 In short, they want to inspect Mr. Seibert’s

property with Marco in tow. Mr. Seibert has agreed, at every turn, to allow an




       1The Scheduling Order provides “Counsel shall not file discovery motions
without a prior telephone conference with the Court and opposing counsel.” (Boldface
and underscoring in original).
inspection. 2 However, it has also been made clear that Marco is not welcome to

attend. This is because (A) Marco is not a party, (B) Marco is not an expert witness,

(C) according to PCS, Derrick, and Marco, Marco’s employment with PCS was

terminated long ago, and (D) Marco has made repeated threats against Mr. Seibert

and his counsel. There is no reason that Marco needs to attend the inspection. Indeed,

given that his employment with PCS was terminated long before this case was

commenced, it is curious why PCS and Derrick (and presumably Marco himself) want

him present.

II.   BACKGROUND

      On April 25, 2019, counsel for the defendants first requested that Mr. Seibert

agree to an inspection of his home. On May 6, counsel for the plaintiff agreed and

suggested that the inspection take place on June 11 or 12. It was made clear, however,

that Marco would not be permitted to attend. See Exhibit 1. The inspection was

scheduled for June 11, but on May 31, the defendants canceled the inspection “in light

of the question we have about the attendance of [Marco].” See Exhibit 2.

      Nothing more was heard on the subject until August 22, when defendants’

counsel again requested a date and time for an inspection. Mr. Seibert’s counsel again

agreed to an inspection, provided that Marco would not attend. See Exhibit 3. This

motion followed.




      2 In their Motion, ECF No. 55-1, at 3, the defendants state that Mr. Seibert has
refused any inspection. This is not so. They omit earlier and subsequent emails to
leave this false impression. See Exhibits 1 & 3, attached hereto.

                                       2
III.   MARCO’S HISTORY

       The myriad reasons why Marco should not be permitted to attend any

inspection are manifest. First, the defendants have represented that his employment

with PCS was terminated long ago. See, e.g., Exhibits 4 & 5.3 He is not an expert; he

has not been timely designated as one and, in any event, he has been debarred as a

licensed contractor. See Exhibit 7. In fact, this is just part of his continuing attempt

to serve as “counsel” for PCS and Derrick – actions about which he already has been

warned by the Committee on Unauthorized Practice of Law of the District of

Columbia Court of Appeals. See Exhibit 8.

       But more to the point, Marco has engaged in a pattern of threats and intended

intimidation against Mr. Seibert and his counsel (and other lawyers and parties)

since this case began and, indeed, before it began. He has no apparent ability to

exercise self-control, and Mr. Seibert understandably does not want Marco in his

home. To recount just a subset of Marco’s actions:

       -   Marco submitted a false negative “Client Review” about Mr. Seibert’s
           counsel to Martindale-Hubbell (“Martindale”).4 See ECF No. 30.

       -   Marco has sent threatening emails to Mr. Seibert and his counsel. See, e.g.,
           Exhibits 9 & 10) (Ex. 9 - threatening to personally sue counsel and Mr.

       3Despite these contemporaneous representations, in its sworn answers to
interrogatories in this case, at Answer No. 21, PCS denies that Marco’s employment
or engagement with PCS ever was terminated. See Exhibit 6.

       4It could be worse. Marco swore out a felony warrant in Maryland against a
PCS customer with whom PCS was involved in legal proceedings. That case was
promptly the subject of a nolle prosequi once the State’s Attorney’s office became
involved.


                                        3
    Seibert for, amongst other things, abuse of process and “sexual
    harassment”); Ex. 10 – “Do not mistake the above stated claims as frivolous
    threats, as you are well aware of my litigation history, taking on Google,
    YouTube, the Washington Post and Angie’s List. You should rather
    consider my promises factual statements that will take place. See you, your
    firm and Mr. Seibert in Arbitration, or in Court, as I will hang the pelts of
    you, your firm and Mr. Siebert on my wall as another victory over cheesy
    and unethical lawyers and … extortionists. Let’s get it on!”).

-   Marco has left threatening emails for Mr. Seibert’s counsel. See ECF No.
    16, at 5 (“Yes, Mr. Hyland, Stephen Sieber speaking. I hope you got my
    message I sent you, um, from one of the lawyer referral services, but suffice
    to say you are a very unethical character and I’ve done some investigation
    on you and your client and suffice to say, uh very stinky, okay. Um, um,
    your federal court debogglement [sic] is about to get thrown out back to
    arbitration then you’ve got to deal with me, homeboy. Okay, straight up in
    arbitration. We’re filing an arbitration demand for half a million dollars at
    this point for the damages you’ve caused for your public disclosure of the
    lawsuit in violation of the arbitration provision in the contract. I’m filing
    bar complaints against you, I will not rest until you are disbarred, okay. So
    grow some hair and lose some weight. Respect.”).

-   Marco has threatened to file bar complaints against Mr. Seibert’s counsel.
    See, e.g., Exhibit 9.

-   Marco has repeatedly been found by federal courts to be a vexatious litigant
    and an unreliable reporter of facts. See, e.g., Sieber v. Washington Post Cos.,
    2011 WL 2693526, at *2 (D. Md. July 8, 2011) (“Here, the underlying
    Complaint contains outrageous, unsubstantiated accusations of conspiracy
    and misconduct arising from the normal administration of a bankruptcy
    estate. The unwarranted inferences and conclusory allegations contained
    therein are not based on any facts alleged and amount to nothing more than
    a lengthy explication of frivolous legal and factual arguments for which
    Appellants [Marco] and Derrick [] have previously been warned”); U.S.
    Trustee v. Sieber, 489 B.R. 531, 555-56 (Bankr. D. Md. 2013) (Finding
    Marco’s testimony was “not credible” and “[t]he Court further finds that
    [Marco] knowingly and fraudulently made false oaths and accounts”); Order
    Imposing Sanctions, Adv. Case No. 11-113, May 1, 2012, Dkt. 95, at 5-6
    (Bankr. D. Md.) (“[Marco] has filed vexatious and improper pleadings in
    this Adversary Proceeding and in his main bankruptcy case. He did not
    have sufficient factual support or legal basis for the allegations contained
    in the Complaint”) and (“the filing of the Complaint is not an isolated event
    of wrongdoing by [Marco] and Derrick []. Rather, it is part of a pattern of

                                  4
          frivolous and vexatious filings by [Marco] and Derrick [] in connection with
          [Marco]’s bankruptcy case.”). Simply put, Marco’s statements and
          purported admissions cannot be accepted as factual, because he has a well-
          documented history of making false statements under oath and otherwise.

      -   Marco has been adjudicated to have committed fraud and dishonesty in the
          past, and his former construction business has a history of customer
          complaints and litigiousness.5

      -   Marco got into an altercation with opposing counsel in a federal courthouse
          in San Francisco in a different action.6

IV.   ARGUMENT

      Here there is no dispute as to the fundamental issue: the defendants are

entitled to an inspection of Mr. Seibert’s property under Fed. R. Civ. P. 34. Mr.

Seibert has agreed, each time a request was made, to allow such an inspection. But

“[t]he rules are silent as to who may enter the property to fulfill this purpose.”

Hillesheim v. RVD Real Estate Props. LLC, 2019 WL 1900384, at *3 (D. Neb. Apr. 29,




      5  See, e.g., Courthouse News, Judge Calls Claim Against Youtube Pretty Much
Falsehoods, Dec. 20, 2017, at https://www.courthousenews.com/judge-calls-claim-
against-youtube-pretty-much-falsehoods/; Washington Post, Homeowner’s Web Gripe
Draws Contractor Lawsuit, Mar. 13, 2007, at http://www.washingtonpost.com/wp-
dyn/content/article/2007/03/12/AR2007031201548.html; ABC News, Contractor and
Clients Wage War Online,             and    In   Court,   Sept.   28,   2007,   at
https://abcnews.go.com/2020/story?id=3664101&page=1; Washington Post, Home-
Improvement           Contractor      Sued,       Nov.      3,      1990,       at
https://www.washingtonpost.com/archive/realestate/1990/11/03/home-improvement-
contractor-sued/132d5925-312a-4b4e-80a6-
650339ba8cea/?noredirect=on&utm_term=.70f2b5c002ca.

      6  San Jose Mercury News, Google lawyer accused of calling aging ‘rock star’ a
‘scumbag’ in courthouse, Dec. 22, 2016, at
https://www.mercurynews.com/2016/12/22/google-lawyer-accused-of-calling-aging-
rock-star-a-scumbag-in-courthouse/

                                       5
2019). While in Hillesheim, the Court overruled an objection to a purported (albeit

questionable) expert attending the inspection, it noted:

                  Here, Defendant objects to allowing Hansmeier on its
               property. “One of the main rights attaching to property is
               the right to exclude others.” Byrd v. U.S., 138 S. Ct. 1518
               (2018). (see also Loretto v. Teleprompter Manhattan CATV
               Corp., 458 U.S. 419 (1982)) (“The power to exclude has
               traditionally been considered one of the most treasured
               strands in an owner’s bundle of property rights”). The
               parties have not cited, and the court has not found, any
               authority stating that under the auspices of Rule 34, a
               defendant must grant access to someone the defendant
               would otherwise ban from its property.

                  The court can envision some circumstances supporting
               good cause to prohibit a specific proposed property
               inspector from accessing an opposing party’s property; for
               example, if the proposed inspector and the property owner
               are competitors and the inspector could obtain sensitive
               business information during the inspection, or if prior to
               the Rule 34 request, the property owner had banned the
               proposed inspector from its property due to improper
               conduct, theft, etc. Under such circumstances, a court could
               reasonably find that granting access to the proposed
               inspector would pose a hardship on the owner….

Id. at *3-4.

       Marco is of the species envisioned by the Court as ones committing “improper

conduct.” Mr. Seibert does not want Marco in or on his property. It is almost

inevitable that Marco’s attendance will result in wrongdoing, threats, or Marco

making false claims of misconduct by others. His behavior in this regard is not merely

sporadic, episodic, or anecdotal – it is his consistent pattern. It is what he does. There

is no reason to believe that Marco will properly behave if permitted to attend the

inspection.

                                         6
      Further, the defendants cannot show any compelling reason why Marco should

be permitted to enter into Mr. Seibert’s property. He is not an expert witness. He is

not a party. He is not an employee of PCS. He is a mere witness. If there is anything

he needs to know, the defendants can tell him, or provide him with photographs.

Their defense is in no way impaired by Marco’s non-attendance at an inspection.

      In their motion, the defendants contend that Marco should be allowed to attend

because he was “an eyewitness to [the] work” and that he is expected to “testify[]

about what he saw before” he left the project at Mr. Seibert’s home. ECF 55-1, at 4.

But Marco’s inspection of the property now has no bearing on these matters. Seeing

the condition of the property now can have no bearing on what Marco saw almost two

years ago. If he needs refreshment, he may look at photographs. But he should not be

allowed into Mr. Seibert’s home. He is not welcome. And, as noted above, the result

of his attendance will more likely than not be disastrous.

V.    CONCLUSION

      For the foregoing reasons, the defendants’ motion to compel should be denied;

a protective order prohibiting Marco’s attendance at any inspection should be

entered; and Mr. Seibert should be awarded such other and further relief as the Court

deems appropriate.

      Dated: September 18, 2019.




                                       7
Respectfully submitted,


By: /s/ Timothy B. Hyland
Timothy B. Hyland
DC Bar No. 988498
HYLAND LAW PLLC
1818 Library Street, Suite 500
Reston, VA 20190
(703) 956-3566 (Tel.)
(703) 935-0349 (Fax)
thyland@hylandpllc.com



By: /s/ Michael J. Bramnick
Michael J. Bramnick
DC Bar No. 500756
Bramnick Law, LLC
4250 East West Highway, Suite 700
Bethesda, MD 20814
(310) 547-3647
mbramnick@bramnicklegal.com

Counsel for Michael Seibert




8
                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 18, 2019, I caused to be filed
electronically the forgoing with the Clerk of Court for the United States District Court
for the District of Columbia using the CM/ECF system, which will in turn provide
service and an NEF to:

             Edward W. Lyle, Esquire
             1250 Connecticut Avenue N.W., Suite 700
             Washington, DC 20036




                                        _/s/ Timothy B. Hyland_________
                                        Timothy B. Hyland




                                       9
